Clarke, J.:
It appears from the evidence that on October 27, 1903, the respondent represented to a widow that he had been retained as attorney for a specified, person to bring an action for partition of certain premises and stated in writing : “ I shall tile the summons, complaint and notice of pendency of action on the 28th day of October, 1903, and expect to procure a sale of said property under a decree of the Supreme Court' within three, or at the latest, four months. I am authorized by my client to raise sufficient money to .meet the expenses' of the action and have this day borrowed the sum of $250 from Mrs. Alice M. Hodgkins, giving her my note- at' four months, endorsed by Louis C. Wliiton who is to appear for and represent the interests of Charles F. Dennison, and agree to pay the same out of the costs and disbursements of the action which must pass through my hands. I have made this statement for the express purpose to induce Mrs. Hodgkins to advance the sum mentioned.” Respondent also promised to obtain and deliver to Mrs. Hodgkins a paper signed by his said client authorizing the respondent to borrow the money to be used in said partition suit and that the money so advanced was to he used for the purpose pf paying the disbursements in such action.
Relying upon those promises and representations, Mrs. Hodgkins drew $200 from. the savings bank and gave it to the respondent. *354Upon his own testimony, within forty-eight hours thereafter he had spent all of said sum for liis own personal needs and intended so to do when he made the representations and borrowed the money. He had never been retained by the client George H. Dennison as he certified, nor had Mr. Whiton been retained to appear as special guardian for Charles F. Dennison, nor did he upon the 28th day of October, 1903, or at any other time, file the summons, complaint and notice of pendency of action of the said purported partition suit, nor had he been authorized to borrow money to pay the. necessary disbursements thereof. He did not obtain and deliver to Mrs. Hodgkins any such authorization, nor did he ever expend any moneys for the purposes for which lie purported they were obtained from her. He has never paid back any of the sum so borrowed. Upon several occasions lie gave her small checks all of which were returned by the bank unpaid. She subsequently obtained a judgment for said amount upon which the execution was,returned unsatisfied and an execution against the person was issued. He was under arrest for three days and upon the limits for six months:
Upon these facts there is no dispute in the evidence. The . defense interposed is solely ad miserioordiam ; that he believed that he was going to be retained to institute the suit referred to and that his personal necessities were such as compelled him to obtain "and use the money as he did. Such conduct renders the perpetrator unfit to remain a member of the honorable profession of the law.
The judgment of this court is that the respondent must be disbarred.
McLaughlin, Laughlin, Scott and Dowling, JJ., concurred.
Respondent disbarred. Settle' order on notice.